Exhibit 10.2

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (as amended, modified or otherwise supplemented
from time to time, the “Agreement”), dated March     , 2009 is entered into by
and between Golden Minerals Company, a Delaware corporation (the “Company”), and
                                      , an individual (the “Indemnitee”).

 

WHEREAS, the Company and Indemnitee recognize the continued difficulty in
obtaining liability insurance for corporate directors, officers, employees,
agents and fiduciaries, the significant increases in the cost of such insurance
and the general reductions in the coverage of such insurance;

 

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company and, to that
end, wishes to provide for the indemnification and advancing of expenses to
Indemnitee to the maximum extent permitted by law;

 

WHEREAS, Section 145 of the Delaware General Corporation Law, as amended from
time to time (the “DGCL”), under which the Company is organized, empowers the
Company to indemnify its officers, directors, employees and agents by agreement
and to indemnify persons who serve, at the request of the Company, as the
directors, officers, employees or agents of other corporations or enterprises,
and expressly provides that the indemnification provided by Section 145 is not
exclusive; and

 

WHEREAS, in view of the considerations set forth above, the Company desires that
Indemnitee shall be indemnified by the Company as set forth herein.

 

NOW, THEREFORE, the Company and Indemnitee hereby agree as follows:

 

1.            Indemnification.  Except as otherwise provided in this Agreement,
the Company shall indemnify Indemnitee to the fullest extent permitted by and in
the manner permissible under the DGCL, if Indemnitee is made, or threatened to
be made, a party to any threatened, pending or completed action, suit, or
proceeding, whether criminal, civil, administrative, or investigative, or any
hearing, inquiry or investigation is initiated that Indemnitee believes in good
faith may lead to any such action, suit or proceeding (an “Action”), by reason
of the fact that Indemnitee (a) is or was a director, officer, employee or agent
of the Company or any predecessor of the Company or (b) is or was a director,
officer, employee or agent of the Company or any predecessor of the Company and
served any other corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise as a director, officer, partner, trustee,
employee or agent at the request of the Company or any predecessor of the
Company, against any and all expenses (including attorneys’ fees), judgments,
fines, penalties, amounts paid in settlement (provided that any such settlement
is approved in advance by the board of directors of the Company (the “Board”),
which approval shall not be unreasonably withheld or delayed) and taxes imposed
on Indemnitee as a result of the actual or deemed receipt by Indemnitee of any
payments pursuant to this Agreement.

 

2.            Advancement of Expenses.  The right to indemnification conferred
pursuant to Section 1 shall include the right to be paid by the Company the
expenses incurred in defending or participating in any Action in advance of its
final disposition, such advances to be paid by the

 

--------------------------------------------------------------------------------


 

Company within twenty (20) days after the receipt by the Company of a statement
or statements from Indemnitee requesting such advance or advances from time to
time; provided, however, that the payment of such expenses incurred by
Indemnitee in his capacity as a director, officer or agent (and not in any other
capacity in which service was or is rendered by Indemnitee while a director,
officer or agent, including, without limitation, service to an employee benefit
plan) in advance of the final disposition of a proceeding shall be made only
upon delivery to the Company of an undertaking by or on behalf of Indemnitee to
repay all amounts so advanced if it shall ultimately be determined that the
Indemnitee is not entitled to be indemnified under Section 1 or otherwise.  Such
undertaking shall be accepted without reference to the financial ability of
Indemnitee to make such repayment.  Advances shall be unsecured and
interest-free.

 

3.            Procedure for Indemnification.  To obtain indemnification under
Section 1, Indemnitee shall submit to the Company a written request, including
therein or therewith such documentation and information as is reasonably
available to Indemnitee and is reasonably necessary to determine whether and to
what extent Indemnitee is entitled to indemnification. Upon the Company’s
receipt of such written request, indemnification shall (unless otherwise ordered
by a court) be made by the Company unless a determination is made that
indemnification of such person is not proper in the circumstances because he or
she has not met the applicable standard of conduct set forth in the DGCL.  Such
determination with respect to Indemnitee’s entitlement thereto shall be made as
follows: (a) if requested by Indemnitee or if there are no Disinterested
Directors, by Independent Counsel, or (b) by a majority vote of the
Disinterested Directors, even though less than a quorum, or by a majority vote
of a committee of Disinterested Directors designated by a majority vote of
Disinterested Directors, even though less than a quorum.  If it is determined
that Indemnitee is entitled to indemnification, payment to Indemnitee shall be
made within ten (10) days after such determination.  If Independent Counsel is
retained with respect to the foregoing, the fees and expenses of such counsel
shall be paid by the Company.

 

4.            Certain Remedies.  If a claim under Section 1 is not paid in full
by the Company within thirty (30) days after a written claim pursuant to
Section 3 has been received by the Company, Indemnitee may at any time
thereafter bring suit against the Company to recover the unpaid amount of the
claim and, if successful in whole or in part, Indemnitee shall also be entitled
to be paid the expense of prosecuting such suit.  It shall be a defense to any
such suit (other than a suit brought to enforce a claim for expenses incurred in
defending any proceeding in advance of its final disposition where the required
undertaking, if any, has been tendered to the Company) that Indemnitee has not
met the standard of conduct which makes it permissible under the DGCL for the
Company to indemnify Indemnitee for the amount claimed; provided, however, that
the burden of proving such defense shall be on the Company; and provided further
that the termination of any Action by judgment, order, settlement (whether with
or without court approval) or conviction, or upon a plea of nolo contendere or
its equivalent, shall not create a presumption that Indemnitee did not meet such
standard of conduct.  Neither the failure of the Company (including the Board,
Independent Counsel or shareholders) to have made a determination prior to the
commencement of such suit that indemnification of Indemnitee is proper in the
circumstances because he has met the applicable standard of conduct under the
DGCL, nor an actual determination by the Company (including the Board,
Independent Counsel or shareholders) that Indemnitee has not met such applicable
standard of conduct, shall be a defense to the suit or create a presumption that
Indemnitee has not met the applicable standard of conduct.

 

2

--------------------------------------------------------------------------------


 

5.            Binding Effect.  If a determination shall have been made pursuant
to Section 3 that Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any suit commenced pursuant to Section 4.

 

6.            Notice by Indemnitee and the Company.  Indemnitee shall, as a
condition precedent to Indemnitee’s right to receive indemnification or the
advancement of expenses under this Agreement, give the Company notice in writing
of any Action.  If, at the time of the receipt by the Company of such a notice,
the Company has liability insurance in effect that may cover its obligation to
Indemnitee in connection with the Action, the Company shall give prompt notice
to its insurer(s) in accordance with the procedures set forth in the relevant
policy or policies.  The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable in connection with the Action pursuant to this Agreement in
accordance with the terms of such policy or policies.

 

7.            Selection of Counsel.  In the event the Company shall be obligated
to pay the expenses of Indemnitee pursuant to this Agreement, the Company shall
be entitled to assume the defense of the Action with counsel approved by
Indemnitee, which approval shall not be unreasonably withheld, upon the delivery
to Indemnitee of written notice of its election so to do.  After delivery of
such notice, approval of such counsel by Indemnitee and the retention of such
counsel by the Company, the Company will not be liable to Indemnitee under this
Agreement for any fees of counsel subsequently incurred by Indemnitee with
respect to the same Action; provided however, that, (i) Indemnitee shall have
the right to employ Indemnitee’s counsel in the Action at Indemnitee’s expense
and (ii) if (a) the employment of counsel by Indemnitee in such Action has been
previously authorized by the Company, (b) Indemnitee shall have reasonably
concluded that there is or may be a conflict of interest between the Company and
Indemnitee in the conduct of any such defense or (c) the Company shall not
continue to retain such counsel to defend the Action, then the fees and expenses
of Indemnitee’s counsel shall be at the expense of the Company.  The Company
shall not settle, compromise or consent to the entry of any judgment with
respect to the Action without the prior written consent of Indemnitee (which
shall not be unreasonably withheld or delayed), unless such settlement,
compromise or consent includes an unconditional release of Indemnitee from all
liability arising out of such Action (other than amounts to be paid by the
Company on Indemnitee’s behalf pursuant to this Agreement or otherwise).

 

8.            Liability Insurance.  The Company shall, from time to time, make a
good faith determination whether it is practicable for the Company to obtain and
maintain an insurance policy or policies with one or more reputable insurance
companies providing the officers and directors of the Company with coverage for
losses incurred in connection with their service with the Company or to insure
the Company’s performance of its indemnification obligations under this
Agreement.  Among other considerations, the Company will weigh the costs of
obtaining such insurance coverage against the protection afforded by such
coverage.  In all policies of directors’ and officers’ liability insurance,
Indemnitee shall be named as an insured in such a manner as to provide
Indemnitee the same rights and benefits as are accorded to the most favorably
insured of the Company’s directors, if Indemnitee is a director; or of the
Company’s officers, if Indemnitee is not a director of the Company but is an
officer; or of the Company’s key employees, if Indemnitee is not an officer or
director but is a key employee.  Notwithstanding the foregoing, the Company
shall have no obligation to obtain or maintain such insurance if the Company
determines in good faith that such insurance is not

 

3

--------------------------------------------------------------------------------


 

reasonably available, that the premium costs for such insurance are
disproportionate to the amount of coverage provided, that the coverage provided
by such insurance is limited by exclusions so as to provide an insufficient
benefit or that Indemnitee is adequately covered by similar insurance maintained
by a subsidiary or parent of the Company.

 

9.            Exceptions.  Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement:

 

(a)           Excluded Actions or Omissions.  To indemnify Indemnitee for
expenses resulting from acts, omissions or transactions from which Indemnitee
may not be relieved of liability under the DGCL;

 

(b)           Claims Initiated by Indemnitee.  To indemnify or advance expenses
to Indemnitee with respect to Actions initiated or brought voluntarily by
Indemnitee and not by way of defense, except (i) in connection with suits or
proceedings brought in good faith to establish or enforce a right to
indemnification or advancement of expenses under this Agreement, any other
agreement or insurance policy or the Company’s Certificate of Incorporation or
Bylaws (as amended and restated from time to time) now or hereafter in effect,
or (ii) in specific cases if the Board has approved the initiation or bringing
of such Action, regardless whether Indemnitee ultimately is determined to be
entitled to such indemnification, advance expense payment or insurance recovery,
as the case may be; or

 

(c)           Claims Under Section 16(b).  To indemnify Indemnitee for expenses
and the payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16 of the Securities Exchange Act of 1934, as
amended, or any similar successor statute.

 

10.          Mutual Acknowledgment.  Both the Company and Indemnitee acknowledge
that in certain instances, applicable law or public policy may prohibit the
Company from indemnifying its directors, officers, employees, agents or
fiduciaries under this Agreement or otherwise.  Indemnitee understands and
acknowledges that the Company has undertaken or may be required in the future to
undertake with the Securities and Exchange Commission to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company’s right to indemnify Indemnitee.

 

11.          Certain Definitions.  For purposes of this Agreement:

 

(a)           “Disinterested Director” means a director of the Company who is
not and was not a party to the Action in question.

 

(b)           “Independent Counsel” means a law firm, a member of a law firm, or
an independent practitioner that is experienced in matters of corporation law
and shall include any such person who, under the applicable standards of
professional conduct then prevailing, would not have a conflict of interest in
representing either the Company or Indemnitee in a proceeding to determine
Indemnitee’s rights under this Agreement.  The Independent Counsel shall be
selected by the Board; provided however, that at any time after a “Change of
Control” (as that term is defined in Exhibit A

 

4

--------------------------------------------------------------------------------


 

hereto), the Independent Counsel shall be selected by Indemnitee and approved by
the Board (which approval shall not be unreasonably withheld or delayed).

 

12.          Validity of this Agreement; Severability.  Subject to the
provisions of Section 10, the Company agrees that it shall be precluded from
asserting in any suit commenced pursuant to Section 4 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in such proceeding that the Company is bound by all the provisions of
this Agreement.  If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself held to be invalid, illegal or unenforceable) shall not in any way
be affected or impaired thereby and (b) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each such portion
of the Agreement containing any such provision held to be invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.

 

13.          Nonexclusivity, etc.  The right to indemnification and the payment
of expenses incurred in defending a proceeding in advance of its final
disposition conferred in this Agreement shall not be exclusive of any other
right which any person may have or hereafter acquire under any statute,
provision of the Certificate of Incorporation or Bylaws of the Company (as
amended and restated from time to time), agreement, vote of stockholders or
Disinterested Directors or otherwise.

 

14.          Binding Effect; Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors and assigns, including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of the Company, spouses, heirs,
and personal and legal representatives.  The Company shall require and cause any
successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all, substantially all, or a substantial part, of the business
and/or assets of the Company, by written agreement in form and substance
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.  This Agreement shall
continue in effect regardless of whether Indemnitee continues to serve as a
director, officer or agent of the Company or of any other enterprise at the
Company’s request.

 

15.          Notice.  Any notice required or permitted to be given under this
Agreement is to be in writing and either given by personal delivery or deemed to
be delivered three (3) days after deposited, postage pre-paid, in the U.S.
certified or registered mail, return receipt requested, addressed as follows:

 

If to the Company:

 

Golden Minerals Company
1700 Lincoln Street
Suite 3050
Denver, Colorado 80203
Attention: President

 

5

--------------------------------------------------------------------------------


 

If to Indemnitee:

 

[                                                             ]

 

or at such other address as is specified in written notice given in the manner
required in this Agreement.

 

16.          Choice of Law.  This Agreement shall be governed exclusively by and
construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware.  If a court of competent jurisdiction shall make a final
determination that the provisions of the law of any state other than Delaware
govern indemnification by the Company of its directors, then the indemnification
provided under this Agreement shall in all instances be enforceable to the
fullest extent permitted under such law, notwithstanding any provision of this
Agreement to the contrary.

 

17.          Subrogation.  In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.

 

18.          Amendment and Termination.  No amendment or variation of the terms
of this Agreement will be valid unless the same is in writing signed by all
parties.

 

19.          Integration and Entire Agreement.  This Agreement sets forth the
entire understanding between the parties hereto and supersedes and merges all
previous written and oral negotiations, commitments, understandings and
agreements relating to the subject matter hereof between the parties hereto.

 

20.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

Golden Minerals Company

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

AGREED TO AND ACCEPTED INDEMNITEE:

 

 

 

 

 

 

 

 

[                               ]

 

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

A “Change of Control” shall mean the first to occur of the following: (A) any
person becomes the beneficial owner, directly or indirectly, of securities of
the Company representing 35% or more of the combined voting power of the
Company’s then outstanding voting securities (other than (i) the Company,
(ii) any subsidiary of the Company, or (iii) one or more employee benefit plans
maintained by the Company); (B) three or more Directors of the Company, whose
election or nomination for election is not approved by a majority of the
applicable Incumbent Board, are elected within any single twelve month period to
serve on the Board; (C) members of the applicable Incumbent Board cease to
constitute a majority of the Board; (D) the consummation of a merger or
consolidation of the Company with or into any other corporation or entity or
person, or any other corporate reorganization, in which the stockholders of the
Company immediately prior to such consolidation, merger or reorganization own
less than 50% of the outstanding voting securities of the surviving entity (or
its parent) following the consolidation, merger or reorganization or (E) the
consummation of a sale, lease or other disposition of all or substantially all
of the assets of the Company.  The terms “person” and “beneficial owner” shall
have the meanings set forth in Section 13(d) and Rule 13d-3, respectively, of
the Securities Exchange Act of 1934, as amended, and in the regulations
promulgated thereunder.  “Incumbent Board” means (i) members of the Board of
Directors of the Company as of the date hereof, to the extent that they continue
to serve as members of the Board, and (ii) any individual who becomes a member
of the Board after the date hereof, if such individual’s election or nomination
for election as a Director was approved by a vote of at least 75% of the then
applicable Incumbent Board.

 

--------------------------------------------------------------------------------